02-11-252-CV
























COURT OF APPEALS
SECOND DISTRICT OF TEXAS
FORT WORTH
 



 
NO.  02-11-00252-CV
 
 



Theodis Dodson


 


APPELLANT




 
V.
 




Robert Ford, Sean Colston, Tarrant County Dist.
  Atty, and The State of Texas


 


APPELLEES



 
 
----------
 
FROM THE 236th
District Court OF Tarrant COUNTY
----------
 
MEMORANDUM
OPINION[1]
----------
 
Appellant
pro se Theodis Dodson filed a lawsuit against five defendants, including Sean
Colston and the Tarrant County District Attorney’s Office.  On July 1, 2011,
the trial court signed an order dismissing with prejudice Appellant’s claims
against Colston and the district attorney’s office because they are frivolous
as provided by civil practice and remedies code chapter 14.  In a letter dated July
19, 2011, we notified Appellant of our concern that we might not have
jurisdiction over this appeal because the order he was attempting to appeal
from did not appear to be a final judgment or appealable interlocutory order.  We
stated that unless Appellant or any party desiring to continue the appeal filed
a response showing grounds for continuing the appeal on or before July 29, 2011,
the appeal could be dismissed for want of jurisdiction.  See Tex. R. App.
P. 42.3(a), 44.3.  Appellant filed a response, but the response does not show
grounds for continuing this appeal because it presumes that the trial court’s
July 1, 2011 order severed his claims against the two dismissed defendants from
his claims against the three remaining defendants and because it concedes that
Appellant’s motion for reconsideration remains pending in the trial court.
The
general rule, with a few exceptions, is that an appeal may be taken only from a
final judgment.  Lehmann v. Har-Con Corp., 39 S.W.3d 191, 195 (Tex. 2001).
 Interlocutory orders may be appealed only if allowed by statute.  Bally
Total Fitness Corp. v. Jackson, 53 S.W.3d 352, 352 (Tex. 2001).  The trial
court’s July 1, 2011 order is not an appealable interlocutory order.  See
generally Tex. Civ. Prac. & Rem. Code Ann. § 51.014(a) (West 2008).  We
therefore dismiss this appeal for want of jurisdiction.  See Tex. R. App.
P. 42.3(a), 43.2(f).
 
PER CURIAM
 
PANEL: 
GARDNER,
WALKER, and MCCOY, JJ.
 
DELIVERED:  August 18, 2011




[1]See Tex. R. App. P. 47.4.